      Case 1:21-cv-00020-PLM-SJB ECF No. 1, PageID.1 Filed 01/07/21 Page 1 of 19



1                                 UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF MICHIGAN
2

3    DEREK MORTLAND,                                )       CASE NO.: _____________________
                                                    )
4                   Plaintiff,                      )       JUDGE ________________________
                                                    )
5
            vs.                                     )       COMPLAINT FOR INJUNCTIVE
6                                                   )       RELIEF AND DAMAGES:
                                                    )
7    ANR KALAMAZOO HOTEL 2, LLC,                    )       1ST CAUSE OF ACTION: For Denial of
                                                    )       Access by a Public Accommodation in
8
                    Defendant.                      )       Violation of the Americans with Disability
9                                                   )       Act of 1990 (“Title III” and “ADA”),
                                                    )       42 U.S.C. §§ 12181 et seq.
10                                                  )
                                                    )       2ND CAUSE OF ACTION: For Denial of
11
                                                    )       Access by a Public Accommodation in
12                                                  )       Violation of Michigan Persons with
                                                    )       Disabilities Civil Rights Act M.C. L.
13                                                  )       37.1301, et seq.
14

15          Plaintiff DEREK MORTLAND Complains of Defendant ANR KALAMAZOO HOTEL

16   2, LLC, and alleges as follows:
17
     INTRODUCTION:
18
            1.      This is a civil rights action for discrimination against persons with physical
19
     disabilities, of which plaintiff is a member of, for failure to remove architectural barriers
20

21   structural in nature at Defendant’s property, a place of public accommodation, thereby

22   discriminatorily denying plaintiff access to, the full and equal enjoyment of, opportunity to
23
     participate in, and benefit from, the goods, facilities, services, and accommodations thereof.
24
     Plaintiff seeks injunctive relief and damages pursuant to the Americans with Disability Act of
25
     1990 (“title III” AND “ADA”), 42. U.S.C. §§ 12181 et seq., and the Michigan Persons with
26

27   Disabilities Civil Rights Act M.C.L 37.1301, et seq.

28          2.      Plaintiff DEREK MORTLAND is a person with physical disabilities who, on or
     COMPLAINT FOR INJUNCTIVE RELIEF AND DAMAGES - 1
      Case 1:21-cv-00020-PLM-SJB ECF No. 1, PageID.2 Filed 01/07/21 Page 2 of 19



1    about September 23, 2020 through September 24, 2020, was an invitee, guest, patron, or
2
     customer at Defendant’s property, which houses a HAMPTON INN hotel, located at 2610
3
     Airview Blvd., Kalamazoo, MI 49001. At said time and place, Defendant failed to provide
4
     proper legal access to the property, which is a public accommodation and/or public facility. The
5

6    denial of access was in violation of both federal and Michigan legal requirements, and

7    MORTLAND suffered violations of his civil rights to full and equal access and was embarrassed
8
     and humiliated.
9
     JURISDICTION AND VENUE:
10
             3.      Jurisdiction: This Court has jurisdiction of this action pursuant to 28 U.S.C.
11

12   §1331 for violations of the Americans with Disabilities Act of 1990, 42 U.S.C. §12101, et seq.

13   Pursuant to pendant jurisdiction, attendant and related causes of action, arising from the same
14
     nucleus of operative facts and arising out of the same transactions, are also brought under
15
     parallel Michigan law, whose goals are closely tied with the ADA, including but not limited to
16
     violations of the Michigan Persons with Disabilities Civil Rights Act M.C.L 37.1301, et seq.
17

18           4.      Venue: Venue is proper in this court pursuant to 28 U.S.C. §1391(b) and is

19   founded on the facts that the real property which is the subject of this action is located in this
20
     district, in the City of Kalamazoo, County of Kalamazoo, State of Michigan and that plaintiff’s
21
     causes of action arose in this district.
22
     PARTIES:
23

24           5.      Plaintiff DEREK MORTLAND is a “physically handicapped person,” a

25   “physically disabled person,” and a “person with physical disabilities.” (Hereinafter the terms
26
     “physically disabled,” “physically handicapped” and “person with physical disabilities” are used
27
     interchangeably, as these words have similar or identical common usage and legal meaning.)
28
     COMPLAINT FOR INJUNCTIVE RELIEF AND DAMAGES - 2
      Case 1:21-cv-00020-PLM-SJB ECF No. 1, PageID.3 Filed 01/07/21 Page 3 of 19



1    MORTLAND is a “person with physical disabilities,” as defined by all applicable Michigan and
2
     United States laws. MORTLAND requires the use of a wheelchair to travel about in public.
3
     Consequently, MORTLAND is a member of that portion of the public whose rights are protected
4
     by the Michigan Persons with Disabilities Civil Rights Act M.C.L 37.1301, et seq.
5

6           6. Defendant ANR KALAMAZOO HOTEL 2, LLC, a Michigan limited liability

7    company, is the owner and operator, lessor and/or lessee, or agent of the owner, lessor and/or
8
     lessee, of the building and/or buildings which constitute a public facility in and of itself,
9
     occupied by a HAMPTON INN hotel, a public accommodation, located at/near 2610 Airview
10
     Blvd., Kalamazoo, MI 49001, and subject to the requirements of Michigan state law requiring
11

12   full and equal access to public facilities pursuant to the Michigan Persons with Disabilities Civil

13   Rights Act M.C.L 37.1301, et seq., and subject to the Americans with Disability Act of 1990
14
     (“TITLE III” AND “ADA”), 42. U.S.C. §§ 12181 et seq., and to all other legal requirements
15
     referred to in this complaint.
16
            7. At all times relevant to this complaint, Defendant is the lessee, or agent of the
17

18   lessee, and/or lessor, of said premises, and owns and operates the subject HAMPTON INN hotel

19   as a public facility at/near 2610 Airview Blvd., Kalamazoo, MI 49001. The business, a
20
     HAMPTON INN hotel, is open to the general public and conducts business therein. The business
21
     operating on said premises is a public accommodation subject to the requirements of the
22
     Michigan Persons with Disabilities Civil Rights Act M.C.L 37.1301, et seq.
23

24          8. At all times relevant to this complaint, Defendant is the landlords/lessors,

25   tenants/lessees and the owners and operators of the subject hotel, a public accommodation
26
     located at/near 2610 Airview Blvd., Kalamazoo, MI 49001. As such, Defendant is jointly and
27
     severally responsible to identify and remove architectural barriers pursuant to Code of Federal
28
     COMPLAINT FOR INJUNCTIVE RELIEF AND DAMAGES - 3
      Case 1:21-cv-00020-PLM-SJB ECF No. 1, PageID.4 Filed 01/07/21 Page 4 of 19



1    Regulations section 36.201(b), which states in pertinent part:
2
            § 36.201        General
3
                            (b) Landlord and tenant responsibilities. Both the landlord
4                           who owns the building that houses a place of public
                            accommodation and the tenant who owns or operates the place of
5
                            public accommodation are public accommodations subject to the
6                           requirements of this part. As between the parties, allocation of
                            responsibility for complying with the obligations of this part may
7                           be determined by lease or other contract.
8
                            CFR §36.201(b)
9
            9. Plaintiff does not know the true names of Defendant, its business capacities, its
10
     ownership connection to the property and business, nor their relative responsibilities in causing
11

12   the access violations herein complained of. Plaintiff is informed and believes that the Defendant

13   herein is a public accommodation, and is the agent, ostensible agent, master, servant, employer,
14
     employee, representative, franchisor, franchisee, partner, and associate, or such similar capacity,
15
     of each of the other defendants, if any, and was at all times acting and performing, or failing to
16
     act or perform, within the course and scope of his, her or its authority as agent, ostensible agent,
17

18   master, servant, employer, employee, representative, franchiser, franchisee, partner, and

19   associate, or such similar capacity, and with the authorization, consent, permission or ratification
20
     of each of the other defendants, and is responsible in some manner for the acts and omissions of
21
     the other defendants in legally causing the violations and damages complained of herein, and
22
     have approved or ratified each of the acts or omissions of each other defendant, as herein
23

24   described.

25   PRELIMINARY FACTUAL ALLEGATIONS:
26
            10. Defendant is the entity that is a public accommodation that owns, leases (or
27
     leases to), or operates, a HAMPTON INN hotel, located at 2610 Airview Blvd., Kalamazoo, MI
28
     COMPLAINT FOR INJUNCTIVE RELIEF AND DAMAGES - 4
      Case 1:21-cv-00020-PLM-SJB ECF No. 1, PageID.5 Filed 01/07/21 Page 5 of 19



1    49001. HAMPTON INN hotel and each of its facilities are places “of public accommodation”
2
     subject to the requirements of the Americans with Disability Act of 1990 (“TITLE III” AND
3
     “ADA”), 42. U.S.C. §§ 12181 et seq., and the Michigan Persons with Disabilities Civil Rights
4
     Act M.C.L 37.1301, et seq. On information and belief, said facility has undergone “alterations,
5

6    structural repairs and additions,” each of which has subjected a HAMPTON INN hotel to

7    handicapped access requirements.
8
               11. Plaintiff DEREK MORTLAND is a person with a disability. MORTLAND is a
9
     “physically disabled person,” as defined by all applicable Michigan and United States laws.
10
     MORTLAND is paralyzed and requires the use of a wheelchair for mobility and to travel in
11

12   public.

13             12. At all times referred to herein and continuing to the present time, Defendant
14
     advertised, publicized and held out HAMPTON INN hotel as being handicapped accessible and
15
     handicapped usable.
16
               13. On or about September 23, 2020 through September 24, 2020, MORTLAND was an
17

18   invitee and guest at the subject HAMPTON INN hotel, arriving for purposes of obtaining

19   lodging.
20
               14. Upon his arrival, during his patronizing of the public accommodation, and upon his
21
     exit of the facility, MORTLAND personally encountered architectural barriers which denied him
22
     the full and equal access to the property.
23

24             15. Therefore, at said time and place, MORTLAND, who is a person with disabilities,

25   encountered the following inaccessible elements of the subject HAMPTON INN hotel which
26
     constituted architectural barriers and a denial of the proper and legally required access to a public
27
     accommodation to persons with physical disabilities. By way of example and not as an
28
     COMPLAINT FOR INJUNCTIVE RELIEF AND DAMAGES - 5
      Case 1:21-cv-00020-PLM-SJB ECF No. 1, PageID.6 Filed 01/07/21 Page 6 of 19



1    exhaustive inventory of Defendant’s violations, the following barriers to access were personally
2
     encountered by plaintiffs:
3
     EXTERIOR ACCESSIBLE ROUTE
4
        a. At the exterior accessible route, parked vehicles reduce the required width of the
5
           accessible route all around the building in violation of 2010 ADAS Section: 502.7 and
6          1991 ADAS Section: 4.6.3.

7       b. At the exterior accessible route, the route of travel does not provide the required
           minimum width in violation of 2010 ADAS Section: 403.5.1, 403.5.1 Exception and 1991
8
           ADAS Section: 4.2.1.
9
     PARKING
10
        c. In the parking lot, the access aisle is missing at the accessible parking stall by the main
11
           entrance in violation of 2010 ADAS Section: 502.2 and 1991 ADAS Section: 4.1.2(1).
12
        d. In the parking lot, the parking sign is mounted too low in violation of 2010 ADAS
13         Section: 502.6.
14
        e. In the parking lot, the running slope (long dimension) of the accessible parking stall
15         exceeds 2% in violation of 2010 ADAS Section: 502.4 and 1991 ADAS Section: 4.6.3.

16   FRONT DESK
17
        f. At the front desk, the counter is too high in violation of 2010 ADAS Section: 904.4.2,
18         904.4.1 and 1991 ADAS Section: 7.2(1).

19      g. At the front desk, the credit card reader is not accessible because it is located over an
           obstruction greater than 34 inches tall in violation of 2010 ADAS Section: 308.3.2 and
20
           1991 ADAS Section: 4.2.6.
21
     GUEST ROOM 214
22
        h. In guest room 214, the threshold is greater than 1/2 inch high in violation of 2010 ADAS
23
           Section: 404.2.5 and 1991 ADAS Section: 4.13.8.
24
        i. In guest room 214, the door security latch hardware exceeds maximum height
25         requirements in violation of 2010 ADAS Section: 404.2.7 and 1991 ADAS Section:
           4.13.9.
26

27      j. In guest room 214, the pass through door security latch hardware exceeds maximum
           height requirements in violation of 2010 ADAS Section: 404.2.7 and 1991 ADAS Section:
28         4.13.9.
     COMPLAINT FOR INJUNCTIVE RELIEF AND DAMAGES - 6
      Case 1:21-cv-00020-PLM-SJB ECF No. 1, PageID.7 Filed 01/07/21 Page 7 of 19



1       k. In guest room 214, the drape wand at 55" is too high and is out of the maximum reach
           range for a side approach in violation of 2010 ADAS Section: 308.3.1.
2

3       l. In guest room 214, The drape wand is not accessible because it requires tight grasping,
           pinching or twisting of the wrist in violation of 2010 ADAS Section: 309.4 and 1991
4          ADAS Section: 4.27.4.
5
        m. In guest room 214, the 32" wide route of travel to the nightstand does not provide a
6          minimum width of 36 inches in violation of 2010 ADAS Section: 403.5.1 and 1991 ADAS
           Section: 4.3.3.
7
        n. In guest room 214, the clear floor space only allows for a forward approach and the
8
           hangers are out of reach range at 61" in violation of 2010 ADAS Section: 308.2.2 and
9          1991 ADAS Section: 4.2.5.

10      o. In guest room 214, the door opening at 27" does not provide at least 32 inches between
           the face of the door and the opposite stop in violation of 2010 ADAS Section: 404.2.3 and
11
           1991 ADAS Section: 4.13.5.
12
        p. In guest room 214, the toilet at a 21.5" centerline is not located within the range allowed
13         from the side wall or partition in violation of 2010 ADAS Section: 604.2.
14
        q. In guest room 214 , the rear grab bar is too high at 37" in violation of 2010 ADAS
15         Section: 609 and 1991 ADAS Section: 4.17.6.

16      r. In guest room 214, the rear grab bar is not correctly spaced from the wall or partition at
           2" in violation of 2010 ADAS Section: 609.3 and 1991 ADAS Section: 4.26.2.
17

18      s. In guest room 214, the toilet paper is not installed within the compliant range in violation
           of 2010 ADAS Section: 604.7.
19
        t. In guest room 214, the side grab bar is too high at 37" in violation of 2010 ADAS
20
           Section: 609.4 and 1991 ADAS Section: 4.17.6.
21
        u. In guest room 214, the side grab bar is not correctly spaced from the wall or partition at
22         2" in violation of 2010 ADAS Section: 609.3 and 1991 ADAS Section: 4.26.2.
23
        v. In guest room 214, the shelf is out of reach range because it is higher than 44 inches
24         high. It is 56" high in violation of 2010 ADAS Section: 308.2.2 and 1991 ADAS Section:
           4.2.5.
25
        w. In guest room 214, the mirror is mounted too high at 45.5" in violation of 2010 ADAS
26
           Section: 603.3.
27
        x. In guest room 214, the threshold for the shower exceeds the maximum height requirement
28         in violation of 2010 ADAS Section: 608.7 and 1991 ADAS Section: 4.3.8.
     COMPLAINT FOR INJUNCTIVE RELIEF AND DAMAGES - 7
      Case 1:21-cv-00020-PLM-SJB ECF No. 1, PageID.8 Filed 01/07/21 Page 8 of 19



1       y. In guest room 214, compliant knee clearance is not provided at the nightstands. Only
           23.5" is provided in violation of 2010 ADAS Section: 306.3.3 and 1991 ADAS Section:
2
           4.32.3.
3
     BREAKFAST AREA
4
        z. In the breakfast area, there are no accessible dining surfaces in violation of 2010 ADAS
5
           Section: 226.1 and 1991 ADAS Section: 5.1.
6
        aa. In the breakfast area, compliant knee and/or toe clearance is not provided in violation of
7           2010 ADAS Section: 306.2.1 and 1991 ADAS Section: 4.32.3.
8
     MENS PUBLIC
9
        bb. In the men’s public restroom, the door exceeds the maximum allowable opening force in
10          violation of 2010 ADAS Section: 404.2.9 and 1991 ADAS Section: 4.13.11(1).
11
        cc. In the men’s public restroom, the maneuvering clearance at the door is obstructed in
12          violation of 2010 ADAS Section: 404.2.4.1 and 1991 ADAS Section: 4.13.6.

13      dd. In the men’s public restroom, the water and drain pipes under the lavatory are not
            adequately insulated in violation of 2010 ADAS Section: 606.5 and 1991 ADAS Section:
14
            4.19.4.
15
        ee. In the men’s public restroom, the water closet compartment door is missing a loop
16          handle on the outside in violation of 2010 ADAS Section: 604.8.1.2 and 1991 ADAS
            Section: 4.17.5.
17

18      ff. In the men’s public restroom, the coat hook is installed greater than 48 inches above the
            finished floor in violation of 2010 ADAS Section: 308.2.1 and 1991 ADAS Section: 4.2.5.
19
        gg. In the men’s public restroom, the mirror is mounted too high in violation of 2010 ADAS
20
            Section: 603.3.
21
        hh. In the men’s public restroom, the side grab bar is too high at 37" in violation of 2010
22          ADAS Section: 609.4 and 1991 ADAS Section: 4.17.6.
23
        ii. In the men’s public restroom, the rear grab bar is too high at 37" in violation of 2010
24          ADAS Section: 609.4 and 1991 ADAS Section: 4.17.6.

25   ICE AND VENDING
26
        jj. At the ice and vending area, the maneuvering clearance on the pull side of the door
27          inside the vending area extends less than 18 inches beyond the latch side of the door in
            violation of 2010 ADAS Section: 404.2.4.1 and 1991 ADAS Section: 4.13.6.
28
     COMPLAINT FOR INJUNCTIVE RELIEF AND DAMAGES - 8
      Case 1:21-cv-00020-PLM-SJB ECF No. 1, PageID.9 Filed 01/07/21 Page 9 of 19



1    DRINKING FOUNTAINS
2
        kk. At the drinking fountains, the mirror is mounted too high in violation of 2010 ADAS
3           Section: 603.3.

4    OTHER GUEST ROOMS
5
        ll. In other guest rooms, upon information and belief, there are not enough accessible rooms
6           designed with mobility features in violation of 2010 ADAS Section: 224.2 and 1991
            ADAS Section: 9.1.2.
7
        mm.       In other guest rooms, upon information and belief, accessible guest rooms may
8
          not be dispersed among the various classes of sleeping accommodations in violation of
9         2010 ADAS Section: 224.5 and 1991 ADAS Section: 9.1.4.

10   On personal knowledge, information and belief, other public facilities and elements too
11
     numerous to list were improperly inaccessible for use by persons with physical disabilities.
12
            16. At all times stated herein, the existence of architectural barriers at Defendant’s
13
     place of public accommodation evidenced “actual notice” of Defendant’s intent not to comply
14

15   with the Americans with Disability Act of 1990 (“TITLE III” AND “ADA”), 42. U.S.C. §§

16   12181 et seq., and the Michigan Persons with Disabilities Civil Rights Act M.C.L 37.1301, et
17
     seq., either then, now or in the future.
18
            17. As a legal result of Defendant’s failure to act as a reasonable and prudent public
19
     accommodation in identifying, removing or creating architectural barriers, policies, practices and
20

21   procedures that denied access to plaintiff and other persons with disabilities, plaintiff suffered

22   damages as alleged herein.
23
            18. As a further legal result of the actions and failure to act of Defendant, and as a
24
     legal result of the failure to provide proper handicapped-accessible public facilities as set forth
25
     herein, MORTLAND was denied his civil rights to full and equal access to public facilities.
26

27   MORTLAND suffered a loss of his civil rights and his rights as a person with physical

28   disabilities to full and equal access to public facilities, and further suffered from personal injury,
     COMPLAINT FOR INJUNCTIVE RELIEF AND DAMAGES - 9
     Case 1:21-cv-00020-PLM-SJB ECF No. 1, PageID.10 Filed 01/07/21 Page 10 of 19



1    shame, humiliation, embarrassment, anger, chagrin, disappointment and worry, expectedly and
2
     naturally associated with a person with physical disabilities being denied access, all to his
3
     damages as prayed hereinafter in an amount within the jurisdiction of this court.
4
             19. On information and belief, construction alterations carried out by Defendant have
5

6    triggered access requirements under Americans with Disability Act of 1990 (“TITLE III” AND

7    “ADA”), 42. U.S.C. §§ 12181 et seq., and the Michigan Persons with Disabilities Civil Rights
8
     Act M.C.L 37.1301, et seq.
9
             20. MORTLAND, as described herein below, seeks injunctive relief to require the
10
     HAMPTON INN hotel to be made accessible to meet the requirements of both Michigan law and
11

12   the Americans with Disabilities Act, whichever is more restrictive, so long as Defendant operates

13   and/or leases the HAMPTON INN hotel as a public facility. Plaintiff seeks damages for violation
14
     of his civil rights, from the date of his visit until such date as Defendant brings the establishment
15
     into full compliance with the requirements of Michigan and federal law.
16
             21. On information and belief, Defendant has been negligent in its affirmative duty
17

18   to identify the architectural barriers complained of herein and negligent in the removal of some

19   or all of said barriers.
20
             22. Because of Defendant’s violations, MORTLAND and other persons with physical
21
     disabilities are unable to use public facilities such as those owned and operated by Defendant on
22
     a “full and equal” basis unless such facility is in compliance with the provisions of the
23

24   Americans with Disabilities Act and other accessibility law as plead herein. Plaintiff seeks an

25   order from this court compelling Defendant to make the HAMPTON INN hotel accessible to
26
     persons with disabilities.
27
             23. Plaintiff is informed and believes and therefore alleges that Defendant caused the
28
     COMPLAINT FOR INJUNCTIVE RELIEF AND DAMAGES - 10
     Case 1:21-cv-00020-PLM-SJB ECF No. 1, PageID.11 Filed 01/07/21 Page 11 of 19



1    subject property to be constructed, altered and/or maintained in such a manner that persons with
2
     physical disabilities were denied full and equal access to, within and throughout said facility of
3
     the HAMPTON INN hotel and were denied full and equal use of said public facility. Further, on
4
     information and belief, Defendant has continued to maintain and operate said facility in such
5

6    conditions up to the present time, despite actual and constructive notice to such Defendant that

7    the configuration of the establishment and/or its building(s) are in violation of the civil rights of
8
     persons with physical disabilities, such as plaintiff and the disability community. Such
9
     construction, modification, ownership, operation, maintenance and practices of such public
10
     facilities are in violation of law as stated in Americans with Disability Act of 1990 (“TITLE III”
11

12   AND “ADA”), 42. U.S.C. §§ 12181 et seq. and elsewhere in the laws of Michigan.

13           24. On information and belief, the subject public facility of the HAMPTON INN
14
     hotel denied full and equal access to plaintiff and other persons with physical disabilities in other
15
     respects due to noncompliance with requirements of the Michigan Persons with Disabilities Civil
16
     Rights Act M.C.L 37.1301, et seq.
17

18           25. On personal knowledge, information and belief, the basis of Defendant’s actual

19   and constructive notice that the physical configuration of the facilities including, but not limited
20
     to, architectural barriers constituting the HAMPTON INN hotel was in violation of the civil
21
     rights of persons with physical disabilities, such as plaintiff, includes, but is not limited to,
22
     communications with invitees and guests, owners of other establishments and businesses, notices
23

24   Defendant obtained from governmental agencies upon modification, improvement, or substantial

25   repair of the subject premises and other properties owned by the Defendant, newspaper articles
26
     and trade publications regarding the Americans with Disabilities Act and other access laws,
27
     public service announcements, and other similar information. Defendant’s failure, under state
28
     COMPLAINT FOR INJUNCTIVE RELIEF AND DAMAGES - 11
     Case 1:21-cv-00020-PLM-SJB ECF No. 1, PageID.12 Filed 01/07/21 Page 12 of 19



1    and federal law, to make the establishment accessible is further evidence of Defendant’s
2
     conscious disregard for the rights of plaintiff and other similarly situated persons with
3
     disabilities. The scope and means of the knowledge of Defendant are within Defendant’s
4
     exclusive control and cannot be ascertained except through discovery.
5

6           26.     Plaintiff will return to the subject HAMPTON INN hotel to patronize the facility,

7    if it is made fully accessible to a disabled person in a wheelchair, and to also avail himself of the
8
     hotel’s services.
9
            29.     Should the HAMPTON INN hotel become accessible, MORTLAND will visit it
10
     again because he frequently travels through Kalamazoo County, Michigan.
11

12          30.     Furthermore, plaintiff intends to return to the HAMPTON INN hotel as an ADA

13   tester on an annual basis beginning in 2021, to ascertain whether Defendant removed the barriers
14
     to access which are the subject of this litigation.
15
     I.     FIRST CAUSE OF ACTION FOR DENIAL OF ACCESS BY A PUBLIC
16          ACCOMMODATION IN VIOLATION OF THE AMERICANS WITH
            DISABILITIES ACT OF 1990 (42 U.S.C. §12101, et seq.)
17

18          31.     Plaintiff pleads and incorporates by reference, as if fully set forth again herein,

19   the allegations contained in paragraphs 1 through 30 of this complaint.
20
            32.     Pursuant to law, in 1990, the United States Congress made findings per 42 U.S.C.
21
     §12101 regarding persons with physical disabilities, finding that laws were needed to more fully
22
     protect:
23

24                  some 43 million Americans with one or more physical or mental
                    disabilities; [that] historically society has tended to isolate and
25                  segregate individuals with disabilities; [that] such forms of
                    discrimination against individuals with disabilities continue to be a
26
                    serious and pervasive social problem; [that] the nation’s proper
27                  goals regarding individuals with disabilities are to assure equality
                    of opportunity, full participation, independent living and economic
28                  self-sufficiency for such individuals; [and that] the continuing
     COMPLAINT FOR INJUNCTIVE RELIEF AND DAMAGES - 12
     Case 1:21-cv-00020-PLM-SJB ECF No. 1, PageID.13 Filed 01/07/21 Page 13 of 19



1                   existence of unfair and unnecessary discrimination and prejudice
                    denies people with disabilities the opportunity to compete on an
2
                    equal basis and to pursue those opportunities for which our free
3                   society is justifiably famous.

4       33. Congress stated as its purpose in passing the Americans with Disabilities Act of
5
     1990 (42 U.S.C. §12102):
6
                    It is the purpose of this act (1) to provide a clear and
7                   comprehensive national mandate for the elimination of
                    discrimination against individuals with disabilities; (2) to provide
8
                    clear, strong, consistent, enforceable standards addressing
9                   discrimination against individuals with disabilities; (3) to ensure
                    that the Federal government plays a central role in enforcing the
10                  standards established in this act on behalf of individuals with
                    disabilities; and (4) to invoke the sweep of Congressional
11
                    authority, including the power to enforce the 14th Amendment and
12                  to regulate commerce, in order to address the major areas of
                    discrimination faced day to day by people with disabilities.
13
        34.         As part of the Americans with Disabilities Act of 1990, (hereinafter the “ADA”),
14

15   Congress passed “Title III - Public Accommodations and Services Operated by Private Entities”

16   (Section 301 42 U.S.C. §12181, et seq.). Among the public accommodations identified for
17
     purposes of this title was:
18
                    (7) PUBLIC ACCOMMODATION - The following private
19                  entities are considered public accommodations for purposes of this
                    title, if the operations of such entities affect commerce -
20
                    ...
21                  (A) an inn, hotel, motel, or other place of lodging ***;

22                  42 U.S.C. §12181(7)(A).
23
        35. Pursuant to §302, 42 U.S.C. §12182, “No individual shall be discriminated
24
     against on the basis of disability in the full and equal enjoyment of the goods, services, facilities,
25
     privileges, advantages, or accommodations of any place of public accommodation by any person
26

27   who owns, leases, or leases to, or operates a place of public accommodation.”

28      36. The specific prohibitions against discrimination set forth in §302(b)(2)(a),
     COMPLAINT FOR INJUNCTIVE RELIEF AND DAMAGES - 13
     Case 1:21-cv-00020-PLM-SJB ECF No. 1, PageID.14 Filed 01/07/21 Page 14 of 19



1    42 U.S.C. §12182(b)(2)(a) are:
2
                   (i) the imposition or application of eligibility criteria
3                  that screen out or tend to screen out an individual with a disability
                   or any class of individuals with disabilities from fully and equally
4                  enjoying any goods, services, facilities, privileges, advantages, or
                   accommodations, unless such criteria can be shown to be
5
                   necessary for the provision of the goods, services, facilities,
6                  privileges, advantages, or accommodations being offered;

7                  (ii) a failure to make reasonable modifications in
                   policies, practices, or procedures, when such modifications are
8
                   necessary to afford such goods, services, facilities, privileges,
9                  advantages or accommodations to individuals with disabilities,
                   unless the entity can demonstrate that making such modifications
10                 would fundamentally alter the nature of such goods, services,
                   facilities, privileges, advantages, or accommodations;
11

12                 (iii) a failure to take such steps as may be necessary to
                   ensure that no individual with a disability is excluded, denied
13                 services, segregated or otherwise treated differently than other
                   individuals because of the absence of auxiliary aids and services,
14
                   unless the entity can demonstrate that taking such steps would
15                 fundamentally alter the nature of the good, service, facility,
                   privilege, advantage, or accommodation being offered or would
16                 result in an undue burden;
17
                   (iv) a failure to remove architectural barriers, and
18                 communication barriers that are structural in nature, in existing
                   facilities . . . where such removal is readily achievable; and
19
                   (v) where an entity can demonstrate that the removal of
20
                   a barrier under clause (iv) is not readily achievable, a failure to
21                 make such goods, services, facilities, privileges, advantages or
                   accommodations available through alternative methods if such
22                 methods are readily achievable.
23
        37. The acts of Defendant set forth herein were a violation of plaintiff’s rights under the
24
     ADA, 42. U.S.C. §§ 12181 et seq., and the Michigan Persons with Disabilities Civil Rights Act
25
     M.C.L 37.1301, et seq., making available damage remedies.
26

27      38. The removal of the barriers complained of by plaintiff as hereinabove alleged

28   was at all times after January 26, 1992 “readily achievable” as to the subject HAMPTON INN
     COMPLAINT FOR INJUNCTIVE RELIEF AND DAMAGES - 14
     Case 1:21-cv-00020-PLM-SJB ECF No. 1, PageID.15 Filed 01/07/21 Page 15 of 19



1    hotel pursuant to 42 U.S.C. §12182 (b)(2)(A)(i)-(iv). On information and belief, if the removal of
2
     all the barriers complained of herein together was not “readily achievable,” the removal of each
3
     individual barrier complained of herein was “readily achievable.” On information and belief,
4
     Defendant’s failure to remove said barriers was likewise due to discriminatory practices,
5

6    procedures and eligibility criteria, as defined by §302(b)(2)(a)(i)-(iii); 42 U.S.C. §12182

7    (b)(2)(A)(i).
8
        39. Per §301(9), 42 U.S.C. §12181 (9), the term “readily achievable” means “easily
9
     accomplishable and able to be carried out without much difficulty or expense.” The statute
10
     defines relative “expense” in part in relation to the total financial resources of the entities
11

12   involved. Plaintiff alleges that properly repairing, modifying, or altering each of the items that

13   plaintiff complains of herein were and are “readily achievable” by the Defendant under the
14
     standards set forth under §301(9) of the Americans with Disabilities Act. Further, if it was not
15
     “readily achievable” for Defendant to remove each of such barriers, Defendant has failed to
16
     make the required services available through alternative methods which were readily achievable.
17

18      40. On information and belief, construction work on, and modifications of, the

19   subject HAMPTON INN hotel occurred after the compliance date for the Americans with
20
     Disabilities Act, January 26, 1992, independently triggering access requirements under Title III
21
     of the ADA.
22
        41. Pursuant to the Americans with Disabilities Act of 1990, 42 U.S.C. §12188, et
23

24   seq., §308, plaintiff is entitled to the remedies and procedures set forth in §204(a) of the Civil

25   Rights Act of 1964, 42 U.S.C. 2000(a)-3(a), as plaintiff is being subjected to discrimination on
26
     the basis of disability in violation of this title or has reasonable grounds for believing that he
27
     is about to be subjected to discrimination in violation of §302. Plaintiff cannot return to or make
28
     COMPLAINT FOR INJUNCTIVE RELIEF AND DAMAGES - 15
     Case 1:21-cv-00020-PLM-SJB ECF No. 1, PageID.16 Filed 01/07/21 Page 16 of 19



1    use of the public facilities complained of herein so long as the premises and Defendant’s policies
2
     bar full and equal use by persons with physical disabilities.
3
           42. Per §308(a)(1) (42 U.S.C. 12188), “Nothing in this section shall require a person
4
     with a disability to engage in a futile gesture if such person has actual notice that a person or
5

6    organization covered by this title does not intend to comply with its provisions.” Pursuant to this

7    last section, plaintiff has not returned to Defendant’s premises since on or about September 23,
8
     2020 through September 24, 2020, but alleges that Defendant has continued to violate the law
9
     and deny the rights of plaintiff and of other persons with physical disabilities to access this
10
     public accommodation. Pursuant to §308(a)(2), “In cases of violations of §302(b)(2)(A)(iv) . . .
11

12   injunctive relief shall include an order to alter facilities to make such facilities readily accessible

13   to and usable by individuals with disabilities to the extent required by this title.”
14
           43. Plaintiff seeks relief pursuant to remedies set forth in §204(a) of the Civil Rights
15
     Act of 1964 (42 U.S.C. 2000(a)-3(a)), and pursuant to federal regulations adopted to implement
16
     the Americans with Disabilities Act of 1990, including but not limited to an order granting
17

18   injunctive relief and attorneys’ fees. Plaintiff will seek attorneys’ fees conditioned upon being

19   deemed to be the prevailing party.
20
           44. Plaintiff seeks damages pursuant to the Michigan Persons with Disabilities Civil Rights
21
     Act M.C.L 37.1301, et seq., which provide, within the statutory scheme, that a violation of the
22
     ADA and/or Michigan’s accessibility standards is a violation of Michigan law.
23

24            Wherefore, plaintiff prays for relief and damages as hereinafter stated.

25   II.      SECOND CAUSE OF ACTION FOR DENIAL OF FULL AND EQUAL ACCESS
              IN VIOLATION OF THE MICHIGAN PERSONS WITH DISABILITIES CIVIL
26
              RIGHTS ACT M.C.L 37.1301, ET SEQ.
27
           45. Plaintiff repleads and incorporates by reference as if fully set forth again herein,
28
     COMPLAINT FOR INJUNCTIVE RELIEF AND DAMAGES - 16
     Case 1:21-cv-00020-PLM-SJB ECF No. 1, PageID.17 Filed 01/07/21 Page 17 of 19



1    the allegations contained in paragraphs 1 through 44 of this complaint.
2
          46. At all times relevant to this action, the HAMPTON INN hotel and the
3
     business therein, are “places of public accommodation” pursuant to M.C.L. 37.1301(a).
4
          47. Defendant committed an unlawful act pursuant to M.C.L. 37.1302(a) by denying Plaintiff
5

6    his full and equal enjoyment of its goods, services, accommodations, advantages, facilities, or

7    privileges at its place of public accommodation because of a disability, as prohibited by M.C.L.
8
     37.1302.
9
          48. Plaintiff has desired and attempted to enjoy the goods and services at the HAMPTON
10
     INN hotel as a customer. He has been prevented from doing so do to the existing architectural
11

12   barriers at the property. As a result, he has been distressed and inconvenienced thereby, and is

13   entitled to monetary damages for his injuries, as provided for in M.C.L. 37.1606.
14
          49. As a result of being denied full access to the property, Plaintiff has suffered, and will
15
     continue to suffer, emotional distress, humiliation, anxiety, anger, a loss of enjoyment of life, and
16
     other consequential and incidental damages.
17

18        50. Pursuant to Michigan law, plaintiff is entitled to compensatory and punitive damages, and

19   attorney fees and costs, in an amount to be determined at trial, but in any event not less than
20
     $25,000.00, as well as issuance of an injunction requiring Defendant to allow full and equal
21
     enjoyment of its goods, services, facilities, privileges, and advantages to disabled persons.
22
             Wherefore, plaintiff prays for relief and damages as hereinafter stated.
23

24   PRAYER:

25           Wherefore, Plaintiff DEREK MORTLAND prays that this court grant relief and damages
26
     as follows:
27
     I.      PRAYER FOR FIRST CAUSE OF ACTION FOR DENIAL OF ACCESS BY A
28           PUBLIC ACCOMMODATION IN VIOLATION OF THE AMERICANS WITH
     COMPLAINT FOR INJUNCTIVE RELIEF AND DAMAGES - 17
     Case 1:21-cv-00020-PLM-SJB ECF No. 1, PageID.18 Filed 01/07/21 Page 18 of 19



1             DISABILITIES ACT OF 1990 (42 U.S.C. §1 2101, et seq.)
2
              1.     For injunctive relief, compelling Defendant to make HAMPTON INN hotel,
3
     readily accessible to and usable by individuals with disabilities; and to make reasonable
4
     modifications in policies, practice, eligibility criteria and procedures so as to afford full access to
5

6    the goods, services, facilities, privileges, advantages and accommodations being offered.

7             2.     For attorneys’ fees, litigation expenses and costs of suit, if plaintiff is deemed
8
     the prevailing party; and
9
              3.     For such other and further relief as the court may deem proper.
10
     I.       PRAYER FOR SECOND CAUSE OF ACTION FOR DENIAL OF FULL AND
11
              EQUAL ACCESS IN VIOLATION OF THE MICHIGAN PERSONS WITH
12            DISABILITIES CIVIL RIGHTS ACT M.C.L 37.1301, ET SEQ.

13            4.     For injunctive relief, compelling Defendant to make HAMPTON INN hotel,
14
     readily accessible to and usable by individuals with disabilities, per state law.
15
              5.     General and compensatory damages according to proof;
16
              6.     All damages for each day, from the inception of the filing of this complaint, on
17

18   which Defendant have failed to remove barriers which denied plaintiff and other persons with

19   disabilities full and equal access.
20
              7.     Attorneys’ fees pursuant to Michigan law, if plaintiff is deemed the prevailing
21
     party;
22
              8.     Punitive damages, pursuant to Michigan law;
23

24            9.     For all costs of suit;

25            10.    Prejudgment interest pursuant to Michigan law; and
26
              11.    Such other and further relief as the court may deem just and proper.
27

28
     COMPLAINT FOR INJUNCTIVE RELIEF AND DAMAGES - 18
     Case 1:21-cv-00020-PLM-SJB ECF No. 1, PageID.19 Filed 01/07/21 Page 19 of 19



1                                   Respectfully submitted,

2                                   BLAKEMORE, MEEKER & BOWLER CO., L.P.A.
3
                                    /s/ COLIN G. MEEKER
4                                   COLIN G. MEEKER (Ohio Bar No. 0092980)
                                    495 Portage Lakes Dr.
5                                   Akron, Michigan 44319
6
                                    Telephone: (330) 253-3337
                                    Facsimile: (330) 253-4131
7                                   cgm@bmblaw.com
8                                   Attorney for Plaintiff DEREK MORTLAND
9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     COMPLAINT FOR INJUNCTIVE RELIEF AND DAMAGES - 19
